DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
[0001]: “filed U.S. Patent Application No. _/_,_ (Attorney Docket No. 5074A-000201-US) and U.S. Patent Application No. _/_,_ (Attorney Docket No. 5074A-000226-US). Examiner suggests either deleting the paragraph or filling out the corresponding information. 
[0030]: “U.S. Pat. Nos. U.S. Pat. No. 8,737,708” is recited, this appears to be a typographical error. Examiner suggests correcting sentence to recite “US Pat. No. 8,737,708”
Appropriate correction is required.

Drawings
The drawings are objected to because figures 6A and 6B are duplicated . 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 45i on Fig. 1, 158 in Fig. 2, and 322 in Fig. 6A.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  "wherein a pose of a tracking device is operable to be determined with the impulse recovered from the received tracking signal" is not clear and concise. Examiner suggests amending claim to recite “wherein a pose of a tracking device is determined with the impulse recovered from the received tracking signal.”  
Claim 7 and claim 9, which is dependent on claim 7, recite “wherein generating the pseudo-noise signal includes generating a plurality of the pseudo-noise signals”. Examiner suggests removing the limitation from one of the claims.  
Claim 13 is objected to because of the following informalities “evaluating the impulse response residual to determine a distortion impulse response when the residual signal is determined to be present in the evaluating the recovered impulse response for a residual signal” is not clear or concise. Examiner suggests amending claim to recite “determining a distortion impulse response if the residual signal is determined to be present when evaluating the recovered impulse response”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5  recites the limitation "the binary signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jascob et al (US 20080132909 A1, hereinafter Jascob) in view of Gilbert (US 20140258800 A1, of record) and Berman et al. (US 20190000560 A1, hereinafter "Berman") .

Regarding claim 1, Jascob teaches a method of tracking a tracking device with a navigation system in a navigation space, comprising:
generating a spread spectrum signal (signal robustness can be provided due to frequency hopping, spread spectrum transmission [0073])
transmitting the generated spread spectrum signal as a tracking signal (The tracking array is operable to transmit a field [0007]; electromagnetic tracking system 50 continuously recomputes the relative position of the dynamic reference frame 58 and the instrument 24 during localization [0047]);
receiving the tracking signal (The tracking array is operable to transmit a field, receive a field [0007] ;electromagnetic tracking system 50 continuously recomputes the relative position of the dynamic reference frame 58 and the instrument 24 during localization [0047]););
Jascob does not teach a method comprising:  demultiplexing and equalizing the received tracking signal, recovering the impulse response from the demultiplexed and equalized tracking signal as an impulse, and wherein a pose of a tracking device is operable to be determined with the impulse recovered from the received tracking signal. 
Gilbert discloses a method abnormality detection during electrosurgery ([0009]) and is in  in applicant’s field of endeavor of A61B 2017/00725.  Gilbert teaches:
demultiplexing (the received test signal is demodulated to obtain a received MLS. Then, in step 940, the received MLS is cross-correlated with the converted MLS to obtain the impulse response of the desired circuit [0110]) and equalizing the received tracking signal (leveling or equalization [0071]); and
recovering the impulse response from the demultiplexed and equalized tracking signal as an impulse (extract the impulse response [0096]); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Jascob to include demultiplexing and equalizing the received tracking signal and recovering the impulse response from the demultiplexed and equalized tracking signal as an impulse, as taught by Gilbert, in order to improve the signal to noise ratio, as suggested  by Gilbert ([0071]). 
Berman discloses “Electromagnetic Distortion Detection” (title), and is in applicant’s field of endeavor of A61B 34/20 and A61B 2034/2051. Berman teaches a method wherein a pose of a tracking device is operable to be determined with the impulse recovered from the received tracking signal (in response to determining that the metrics are indicative of at least one of the patient and the EM field generator receiving an impulse force, the system may set an EM distortion flag and/or an impulse force flag [0175];  detecting EM distortions which may affect EM based navigation systems used for navigation and localization of medical instruments within a patient [0002]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob and Gilbert to have a pose of a tracking device is operable to be determined with the impulse recovered from the received tracking signal, as taught by Berman, in order to have a system with enhanced imaging and guidance to assist the physician, as suggested by Berman ([0045]). 

Claims 2, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jascob in view of Gilbert and Berman as applied to claim 1 above, and further in view of Gordy et al. (US 4039749 A, hereinafter Gordy).
Regarding claim 2, the combined invention of Jascob, Gilbert, and Berman does not teach generating a binary signal; generating a pseudo-noise signal; incorporating the binary signal and the pseudo-noise signal into the  transmitted spread spectrum signal. Gordy discloses “Spread Spectrum Demodulator” (title). Gordy teaches: 
generating a binary signal (The baseband data signal may, for example, be a string of binary data bits, Col 3 lines 36-37);
generating a pseudo-noise signal (pseudo-random sequence, Col 1 line  61) ;
incorporating the binary signal and the pseudo-noise signal (mixing the data signal with a pseudo-random sequence, Col 1 lines 60-61)  into the  transmitted spread spectrum signal (summing circuit 21 linearly combines the output signals from the mixers 17 and 18, Col 4 lines 21-22; signal is modulated as a function of the mixed baseband data and the pseudo-random bit sequence signals, Col 4 lines 24-26)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, and Berman to include generating a binary signal; generating a pseudo-noise signal; incorporating the binary signal and the pseudo-noise signal into the  transmitted spread spectrum signal, as taught by Gordy, in order to have a signal that cannot be interfered with (Gordy Col 4 lines 43-44), and to have efficient decoding in the receiver, as taught by Gordy (Col 2 line 5). 

Regarding claim 6, the combined invention of Jascob, Gilbert, Berman, and Gordy does not teach a method wherein generating the pseudo-noise signal includes generating a binary orthogonal or near orthogonal signal. Gilbert, however, teaches a method wherein generating the pseudo-noise signal includes generating a binary orthogonal or near orthogonal signal (The test signal may be generated such that it is substantially or statistically orthogonal to the primary signal, e.g., the test signal may be a pseudo-random noise signal defining the test signal such that the test signal is statistically uncorrelated to the primary signal [0012]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, Berman, and Gordy to include a method that includes generating the pseudo-noise signal includes generating a binary orthogonal or near orthogonal signal, as taught by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]). 

Regarding claim 7, the combined invention of Jascob, Gilbert, Berman, and Gordy does not teach a method wherein generating the binary orthogonal or near orthogonal signal includes generating a plurality of the binary orthogonal or near orthogonal signals and wherein generating the pseudo-noise signal includes generating a plurality of the pseudo-noise signals.
Gilbert, however, teaches a method:
wherein generating the binary orthogonal or near orthogonal signal includes generating a plurality of the binary orthogonal or near orthogonal signals (The test signal may be generated such that it is substantially or statistically orthogonal to the primary signal, e.g., the test signal may be a pseudo-random noise signal defining the test signal such that the test signal is statistically uncorrelated to the primary signal [0012]; applying the primary and test signals [0009]; multiple test signals that are near orthogonal signals is implicitly a plurality of near orthogonal signals);
wherein generating the pseudo-noise signal includes generating a plurality of the pseudo-noise signals (may also detect an abnormality and its location by utilizing other algorithms including swept-sine, chirp, and/or pseudo-random noise impetus signals [0092]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, Berman, and Gordy to include generating the binary orthogonal or near orthogonal signal includes generating a plurality of the binary orthogonal or near orthogonal signals and generating the pseudo-noise signal includes generating a plurality of the pseudo-noise signals in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).

	Regarding claim 8, the combined invention of Jascob, Gilbert, Berman, and Gordy does not teach a method wherein transmitting the tracking signal includes the generated pseudo-noise signal includes transmitting from a first localizer coil of a plurality of localizer coils a first tracking signal as the tracking signal that is at least one generated pseudo-noise signal of the plurality of plurality of the pseudo-noise signals; wherein receiving the tracking signal includes receiving the first tracking signal with a first tracking device coil of the tracking device; and wherein processing the received tracking signal includes de-multiplexing and equalizing the received first tracking signal and recovering the impulse response from the received first tracking signal between the first localizer coil and the first tracking device coil.
	Gilbert teaches a method:
wherein transmitting the tracking signal includes the generated pseudo-noise signal includes transmitting from a first localizer coil of a plurality of localizer coils (first coil [0083]; second coil [0083]) a first tracking signal as the tracking signal that is at least one generated pseudo-noise signal of the plurality of plurality of the pseudo-noise signals (may also detect an abnormality and its location by utilizing other algorithms including swept-sine, chirp, and/or pseudo-random noise impetus signals [0092]);
wherein processing the received tracking signal includes de-multiplexing (received test signal is demodulated [0110]) and equalizing (equalization [0071]) the received first tracking signal and recovering the impulse response from the received first tracking signal between the first localizer coil and the first tracking device coil (to obtain the impulse response [0110]);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, Berman, and Gordy to include transmitting the tracking signal includes the generated pseudo-noise signal includes transmitting from a first localizer coil of a plurality of localizer coils a first tracking signal as the tracking signal that is at least one generated pseudo-noise signal of the plurality of plurality of the pseudo-noise signals; and processing the received tracking signal includes de-multiplexing and equalizing the received first tracking signal and recovering the impulse response from the received first tracking signal between the first localizer coil and the first tracking device coil, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).
Jascob in view of  Gilbert, Berman, and Gordy as modified above teaches the claimed invention as discussed above. Jascob further teaches a method wherein receiving the tracking signal includes receiving the first tracking signal with a first tracking device coil of the tracking device (including a coil to transmit a field, receive a field, or combinations thereof [0007]). 

Regarding claim 9, Jascob in view of  Gilbert, Berman, and Gordy as modified above teaches the claimed invention as discussed above. Jascob further teaches a method wherein transmitting the tracking signal includes transmitting the plurality of tracking signals from one of a plurality of localizer coils (A tracking array can also be provided that includes at least three coils [0007]) by transmitting singly one of the tracking signals from each localizer coil (including a coil to transmit a field [0007]).
	Jascob in view of  Gilbert, Berman, and Gordy does not teach a method wherein generating the pseudo-noise signal includes generating a plurality of the pseudo-noise signals. Gilbert teaches a method wherein generating the pseudo-noise signal includes generating a plurality of the pseudo-noise signals (The sensor assembly 70 can include a plurality of coils to sense the location signals [0055]; the magnetic transponder 120 comprises a coil [0075]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, Berman, and Gordy to include transmitting the tracking signal includes transmitting the plurality of tracking signals from one of a plurality of localizer coils by transmitting singly one of the tracking signals from each localizer coil, as suggested by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jascob in view of Gilbert and Berman as applied to claim 1 above, and further in view of Mate et al. (US 20090209852 A1, hereinafter "Mate").
Regarding claim  3, the combined invention of Jascob, Gilbert, and Berman does not teach connecting a controller configured to generate the tracking signal to a coil with an H-bridge system. Mate is in applicant’s field of endeavor of A61B 34/20  and A61B 2034/2051. Mate teaches connecting a controller configured to generate the tracking signal to a coil with an H-bridge system (Each H-bridge switch 1050 controls the energy flow between the energy storage device 1042 and one of the source coils 1052 [0134]; controller in [0093] and [0094]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, and Berman to include connecting a controller configured to generate the tracking signal to a coil with an H-bridge system, as taught by Mate, in order to have the ability to simultaneously provide magnetic fields with different phases (Mate [0134]), and improved speed and accuracy of the repositioning data by providing objective data and eliminating the need for manual identification of anatomical landmark, as suggested by Mate ([0076]) . 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jascob in view of Gilbert and Berman as applied to claim 1 above, and further in view of Gordy et al. (US 4039749 A, hereinafter Gordy) and Schneider et al. (US 20190226826 A1, hereinafter "Schneider").
Regarding claim 4, the combined invention of Jascob, Gilbert, and Berman does not teach wherein generating the binary signal includes generating a time varying magnetic field signal between 10 Hz and 30Mhz. Gordy discloses “Spread Spectrum Demodulator” (title). Gordy teaches: 
generating a binary signal (The baseband data signal may, for example, be a string of binary data bits, Col 3 lines 36-37). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, and Berman to include generating a binary signal in order to have a signal that cannot be interfered with (Gordy Col 4 lines 43-44), and to have efficient decoding in the receiver, as taught by Gordy (Col 2 line 5). 
The combined invention of Jascob, Gilbert, and Berman does not teach generating a time varying magnetic field signal between 10 Hz and about 30 MHz. Schneider discloses “Calibrating a Magnetic Sensor” (title) and is in applicant’s field of endeavor of A61B2034/2051.  Schneider teaches generating a time varying magnetic field signal between 10 Hz and 30Mhz (magnetic fields generated at a relatively low frequency of about 90 Hz [0031]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, Berman and Gordon to include generating a time varying magnetic field signal between 10 Hz and 30Mhz, as taught by Schneider, in order to reduce or eliminate the occurrence of eddy currents, thereby allowing the sensor to receive the intended (e.g., true) magnetic fields, as taught by Schneider ([0031]). 

Regarding claim 5, the combined invention of Jascob, Gilbert, and Berman does not teach wherein generating the binary signal includes generating a time varying magnetic field signal between 10 Hz and about 400 kHz. Gordy discloses “Spread Spectrum Demodulator” (title). Gordy teaches: 
generating a binary signal (The baseband data signal may, for example, be a string of binary data bits, Col 3 lines 36-37). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, and Berman to include generating a binary signal in order to have a signal that cannot be interfered with (Gordy Col 4 lines 43-44), and to have efficient decoding in the receiver, as taught by Gordy (Col 2 line 5). 
The combined invention of Jascob, Gilbert, and Berman does not teach generating a time varying magnetic field signal between 10 Hz and about 400 kHz. Schneider discloses “Calibrating a Magnetic Sensor” (title) and is in applicant’s field of endeavor of A61B2034/2051.  Schneider teaches generating a time varying magnetic field signal between 10 Hz and about 400 kHz (magnetic fields generated at a relatively low frequency of about 90 Hz [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, Berman and Gordon to include generating a time varying magnetic field signal between 10 Hz and about 400 kHz, as taught by Schneider, in order to reduce or eliminate the occurrence of eddy currents, thereby allowing the sensor to receive the intended (e.g., true) magnetic fields, as taught by Schneider ([0031]). 

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over  Jascob in view of Gilbert and Berman and Gordy  as applied to claim 7 above, and further in view of Valdastri et al. (US 20190104994 A1, hereinafter, "Valdastri").

Regarding claim 10, Jascob in view of  Gilbert, Berman, and Gordy does not teach a method wherein receiving the of tracking signal includes receiving the plurality of tracking signals with a first tracking device coil of the tracking device; and wherein demultiplexing and equalizing the received tracking signal includes demultiplexing and equalizing each received tracking signal of the plurality of tracking signals received first tracking signal and recovering the impulse response from the received plurality of tracking signals between each localizer coil of the plurality of localizer coils and the first tracking device coil. 
Valdastri discloses “Robotic Capsule System with Magnetic Actuation and Localization” (title) and is in applicant’s field of endeavor of A61B2034/2051. Valdastri teaches a method wherein receiving the of tracking signal includes receiving the plurality of tracking signals with a first tracking device coil of the tracking device (the signal is demodulated at the capsule to recover the original virtual DC signal from the electromagnetic coil [0039]; The pose of the capsule is then determined based at least in part on a combination of magnetic field signals applied by the electromagnetic coil to each of the magnetic field sensors [0007] ;one coil receives a signal that is demodulated, therefore it is implicit that the coil receives a plurality of signals). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, Berman, and Gordy to include receiving the of tracking signal includes receiving the plurality of tracking signals with a first tracking device coil of the tracking device, as taught by Valdastri, in order solve the problem of singularity in the magnetic field wherein, due to symmetry in the field, the capsule can be located in a number of different positions and the localization is not able to identify the correct one, as suggested by Valdastri ([0005]). 
Gilbert teaches a method wherein demultiplexing and equalizing the received tracking signal includes demultiplexing (the received test signal is demodulated [0110]) and equalizing each received tracking signal of the plurality of tracking signals received first tracking signal ([0071] leveling or equalization; applying the primary and test signals [0009]; multiple test signals are used and it is implicit that each signal is demultiplexed (demodulated) and equalized)  and recovering the impulse response from the received plurality of tracking signals between each localizer coil of the plurality of localizer coils and the first tracking device coil (to obtain a received MLS. Then, in step 940, the received MLS is cross-correlated with the converted MLS to obtain the impulse response [0110]; applying the primary and test signals [0009]; first coil… second coil [0083]; multiple tracking (test) signals are used and it is implicit that the impulse response from each coil are recovered).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Jascob, Gilbert, Berman, Gordy, and Valdastri, to include demultiplexing and equalizing the received tracking signal includes demultiplexing and equalizing each received tracking signal of the plurality of tracking signals received first tracking signal and recovering the impulse response from the received plurality of tracking signals between each localizer coil of the plurality of localizer coils and the first tracking device coil, as taught by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gordy et al. (US 4039749 A)  in view of Gilbert et al. (US 20140258800 A1, of record, hereinafter "Gilbert") and Berman et al (US 20190000560 A1, hereinafter "Berman") .

Regarding claim 11, Gordy teaches a method of determining whether a distorting object is present when tracking a tracking device with a navigation system in a navigation space, comprising:
generating a binary signal (The baseband data signal may, for example, be a string of binary data bits, Col 3 lines 36-37) ;
generating a pseudo-noise signal (pseudo-random sequence, Col 1 line  61)
transmitting the generated binary pseudo-noise signal as a tracking signal in a spread spectrum (spread spectrum demodulator Col 1 lines 14-15; summing circuit 21 linearly combines the output signals from the mixers 17 and 18, Col 4 lines 21-22; signal is modulated as a function of the mixed baseband data and the pseudo-random bit sequence signals, Col 4 lines 24-26) 
Gordy does not teach receiving the tracking signal; demultiplexing and equalizing the received tracking signal; and recovering a full impulse response from the equalized tracking signal; evaluating the recovered impulse response for a residual signal in addition to an initial impulse from the recovered impulse response; evaluating the recovered impulse response for a residual signal in addition to an initial impulse from the recovered impulse response; and evaluating whether the distorting object is present; wherein a pose, which can include at least some coordinates of position and/or orientation, of a tracking device is operable to be determined based at least on the corrected impulse recovered from the received tracking signal.
Gilbert discloses a method abnormality detection during electrosurgery ([0009]) and is in  in applicant’s field of endeavor of A61B 2017/00725. Gilbert teaches:
receiving the tracking signal (received test signal [0110]);
demultiplexing (the received test signal is demodulated to obtain a received MLS. [0110]) and equalizing the received tracking signal (leveling or equalization [0071]) ;
recovering a full impulse response from the equalized tracking signal (the received test signal is demodulated to obtain a received MLS. Then, in step 940, the received MLS is cross-correlated with the converted MLS to obtain the impulse response [0110]) 
evaluating the recovered impulse response for a residual signal in addition to an initial impulse from the recovered impulse response (the received test signal is demodulated [0110]; demodulation implies that there is a residual signal as well as a recovered impulse; The compensator 240 receives the filtered samples from the compensator sampler 238 and compensates fluctuations of the filtered samples [0040]; the fluctuations of the filtered samples implicitly functions as the residual signal);
and evaluating whether the distorting object is present (The last condition (condition 3.) may be helpful in revealing non-linear behavior resulting from an abnormality that is manifest as distortion outside of the fundamental frequency of interest [0052]) ;
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy to include receiving the tracking signal; demultiplexing and equalizing the received tracking signal; recovering a full impulse response from the equalized tracking signal; evaluating the recovered impulse response for a residual signal in addition to an initial impulse from the recovered impulse response; and evaluating whether the distorting object is present; as taught by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).
	The combined invention of Gordy and Gilbert does not teach a method wherein a pose, which can include at least some coordinates of position and/or orientation, of a tracking device is operable to be determined based at least on the corrected impulse recovered from the received tracking signal.
Berman discloses “Electromagnetic Distortion Detection” (title), and is in applicant’s field of endeavor of A61B34/20 and A61B2034/2051. Berman teaches a method wherein a pose, which can include at least some coordinates of position and/or orientation, of a tracking device is operable to be determined based at least on the corrected impulse recovered from the received tracking signal. (in response to determining that the metrics are indicative of at least one of the patient and the EM field generator receiving an impulse force, the system may set an EM distortion flag and/or an impulse force flag [0175];  detecting EM distortions which may affect EM based navigation systems used for navigation and localization of medical instruments within a patient [0002]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy and Gilbert to have a pose, which can include at least some coordinates of position and/or orientation, of a tracking device is operable to be determined based at least on the corrected impulse recovered from the received tracking signal., as taught by Berman, in order to have a system with enhanced imaging and guidance to assist the physician, as suggested by Berman ([0045]). 

Regarding claim 12, the combined invention of Gordy, Gilbert, and Berman does not teach a method further comprising determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device with the impulse response recovered from the received tracking signal; wherein the distorting object is determined to not be present when the evaluation of the recovered impulse response includes no residual signal.
Berman teaches a method further comprising determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device with the impulse response recovered from the received tracking signal (estimates a location of one or more elements of the robotic systems of FIGS. 1-10, such as the location of the instrument  [0026]; coordinates of position and/or orientation are implicit; The EM tracking system may also determine whether one of the patient and the EM field generator 110 receives an impulse [0169]) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Gilbert, and Berman to include determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device with the impulse response recovered from the received tracking signal, as taught by Berman, in order to have a system with enhanced imaging and guidance to assist the physician, as suggested by Berman ([0045]).
	Gilbert teaches a method further comprising wherein the distorting object is determined to not be present (the abnormality detector 234 outputs no abnormality and, if the results are not within the tolerance range, outputs abnormality [0042]; detecting an abnormality within the circuit as a function of the impulse response [0009]) when the evaluation of the recovered impulse response includes no residual signal (The compensator 240 receives the filtered samples from the compensator sampler 238 and compensates fluctuations of the filtered samples [0040]; the fluctuations of the filtered samples is implicitly functions as the residual signal; The generator reference setter 242 receives the compensated results from the compensator 240 and sets an appropriate reference power profile that can be used as a reference in detecting abnormalities in the output circuit 201 [0042])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Gilbert, and Berman to have the distorting object is determined to not be present when the evaluation of the recovered impulse response includes no residual signal, as taught by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).
	
Regarding claim 13, the combined invention of Gordy, Gilbert, and Berman does not teach the method further comprising evaluating the impulse response residual to determine a distortion impulse response when the residual signal is determined to be present in the evaluating the recovered impulse response for a residual signal. Gilbert teaches evaluating the impulse response residual to determine a distortion impulse response when the residual signal is determined to be present in the evaluating the recovered impulse response for a residual signal (The test signal 360 may incorporate a minimum or maximum length sequence (MLS) and may be used to extract the impulse response of the circuit being tested [0096]; abnormality that is manifest as distortion [0052]); The compensator 240 receives the filtered samples from the compensator sampler 238 and compensates fluctuations of the filtered samples [0040]; the fluctuations of the filtered samples is implicitly functions as the residual signal; The generator reference setter 242 receives the compensated results from the compensator 240 and sets an appropriate reference power profile that can be used as a reference in detecting abnormalities in the output circuit 201 [0042])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Gilbert, and Berman to include evaluating the impulse response residual to determine a distortion impulse response when the residual signal is determined to be present in the evaluating the recovered impulse response for a residual signal, as taught by Gilbert,  in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).

Claims 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over Gordy in view of Gilbert and Berman as applied to claim 13 above, and further in view of Felblinger et al (EP 3552545 A1, hereinafter "Felblinger" and citing a machine translation of EP 3552545 A1) .
	
Regarding claim 14, the combined invention of Gordy, Gilbert, and Berman does not teach reconstructing the distortion impulse response with the evaluated residual signal. Felblinger discloses “Method and Device for Real-time Correction of Magnetic Field” (title).  
Felblinger teaches reconstructing the distortion impulse response with the evaluated residual signal (the invention relates first of all to a method for real-time correction of measurements of variations of at least one characteristic of the existing electromagnetic environment [0016]) with the evaluated residual signal (M points denoted UM(n) of the signal SG [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Gilbert, and Berman to include reconstructing the distortion impulse response with the evaluated residual signal, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]).

Regarding claim 15, the combined invention of Gordy, Gilbert, and Berman does not teach reconstructing the distortion impulse response with the evaluated residual signal includes adding the residual signal to a determined initial impulse value. Felblinger teaches reconstructing the distortion impulse response with the evaluated residual signal includes adding the residual signal (M points denoted UM(n) of the signal SG [0032]) to a determined initial impulse value (The coefficients that constitute these M points are continuously updated, and are used to add to the impulse response [0032]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Gilbert, and Berman to include reconstructing the distortion impulse response with the evaluated residual signal includes adding the residual signal to a determined initial impulse value, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]). 

	Regarding claim 16, the combined invention of Gordy, Gilbert, and Berman does not teach removing or deconvoluting the reconstructed distortion impulse response from the full impulse response to determine a corrected impulse response. Felblinger, however, teaches removing or deconvoluting the reconstructed distortion impulse response from the full impulse response to determine a corrected impulse response (artifact identified as corresponding to parameters of a measurement then being separated and then removed from the signal resulting from the measurement of the variations in the characteristic of the electromagnetic environment [0020]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Gilbert, and Berman to include removing or deconvoluting the reconstructed distortion impulse response from the full impulse response to determine a corrected impulse response, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]). 

Regarding claim 17, the combined invention of Gordy, Gilbert, Berman, and Felblinger does not teach a method determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device based on the corrected impulse. Berman teaches determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device based on the corrected impulse.  (estimates a location of one or more elements of the robotic systems of FIGS. 1-10, such as the location of the instrument  [0026]; coordinates of position and/or orientation are implicit; The EM tracking system may also determine whether one of the patient and the EM field generator 110 receives an impulse [0169]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Gilbert, Berman, and Felblinger to include determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device based on the corrected impulse, as taught by Berman, in order to have a system with enhanced imaging and guidance to assist the physician, as suggested by Berman ([0045]).

	Regarding claim 18, the combined invention of Gordy, Gilbert, Berman does not teach a method wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse per at least one of (i) a parameterized impulse response due to the distorting object or (ii) expected contributions from the distorting object. Felblinger teaches a method wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse per at least one of (i) a parameterized impulse response due to the distorting object or (ii) expected contributions from the distorting object (corrective stage for reconstructing a corrected signal based on the signal from at least one Hall effect sensor [0027]; the Hall effect sensor is implicitly used to show the expected contributions from the distorting object; a Hall effect sensor is - according to this solution -placed as close as possible to the ECG sensor, in order to measure the magnetic field variations which actually cause the artifacts measured by this sensor [0009]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Gilbert, Berman, to include reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse per at least one of (i) a parameterized impulse response due to the distorting object or (ii) expected contributions from the distorting object, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]). 
	
Regarding claim 19, the combined invention of Gordy, Gilbert, Berman does not teach a method wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse response to expected response of the distorting object with concurrent evaluating the impulse response residual and adding the impulse response residual. 
Felblinger teaches wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse response to expected response of the distorting object (the means for measuring the characteristic of the electromagnetic environment consist of at least one Hall effect sensor [0025]; corrective stage for reconstructing a corrected signal based on the signal from at least one Hall effect sensor [0027]; the distortion impulse is implicitly fitted to the expected response of the distorting object based off of the Hall Effect Sensor)   with concurrent evaluating the impulse response residual and adding the impulse response residual  (The coefficients that constitute these M points are continuously updated, and are used to add to the impulse response [0032]).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Gilbert, Berman, to include a method wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse response to expected response of the distorting object with concurrent evaluating the impulse response residual and adding the impulse response residual, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./              Examiner, Art Unit 3793                                                                                                                                                                                          
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793